Title: From Thomas Jefferson to Albert Gallatin, 1 June 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            June 1. 07.
                        
                        Are the inclosed designations of office right? is Nelson to be Inspector as well as Collector, & is it the
                            district of York? you will observe I have left out the Surveyor of Louisville. will you be so good as in your passage
                            through Philadelphia to enquire of Capt Lewis whether he knows Richard Ferguson, or any person there fitter than him, &
                            to drop me a line from there & I will have the commission made out. these things are so much better sifted by
                            conversation, that I do not write to him.   We have a number of Midshipmen to whom it would be
                            proper to give every opportunity of improvement. the survey of the coast will I think furnish births where they might
                            learn something and be used for some purpose above menial. will you be so good as to desire mr Patterson to think of
                            this, and incorporate into his plan as many of these tyros as may be done with convenience, & to inform me of the number
                            & nature of their employment that I may have a selection made. affectionate salutations.
                    